Case 6:19-cv-00399-WWB-NPM Document 35 Filed 11/10/20 Page 1 of 4 PageID 727




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


PATRICIA YOLANDA CRUZ-
FERNANDEZ,

             Plaintiff,

v.                                                Case No. 6:19-cv-399-Orl-NPM

COMMISSIONER OF SOCIAL
SECURITY,

              Defendant.


                                       ORDER

      Before the Court is the Unopposed Motion for Award of Attorney Fees (Doc.

32). The parties consented to proceed before a Magistrate Judge for the purposes of

this motion. (Doc. 33). For the reasons below, the Court grants the Unopposed

Motion for Award of Attorney Fees (Doc. 32).

      On August 6, 2020, the Court entered an Order reversing and remanding this

action to the Commissioner to reconsider Plaintiff’s residual functional capacity.

(Doc. 30, p. 5; Doc. 28, p. 10). Thus, under the Equal Access to Justice Act

(“EAJA”), 28 U.S.C. § 2412(d), Plaintiff filed a request for an award of $5,439.12

in attorney’s fees. (Doc. 32, p. 1).
Case 6:19-cv-00399-WWB-NPM Document 35 Filed 11/10/20 Page 2 of 4 PageID 728




      In order for Plaintiff to receive an award of fees under EAJA, 28 U.S.C. §

2412, the following five conditions must be established: (1) Plaintiff must file a

timely application for attorney’s fees; (2) Plaintiff’s net worth must have been less

than $2 million dollars at the time the Complaint was filed; (3) Plaintiff must be the

prevailing party in a non-tort suit involving the United States; (4) the position of the

United States must not have been substantially justified; and (5) there must be no

special circumstances that would make the award unjust. 28 U.S.C. § 2412(d);

Comm’r, I.N.S. v. Jean, 496 U.S. 154, 158 (1990). The Commissioner does not

contest that Plaintiff meets the requirements under EAJA. (Doc. 32, p. 2). Upon

consideration, the Court finds that all conditions of EAJA have been met.

      EAJA fees are determined under the “lodestar” method by determining the

number of hours reasonably expended on the matter multiplied by a reasonable

hourly rate. Jean v. Nelson, 863 F.2d 759, 773 (11th Cir. 1988). The resulting fee

carries a strong presumption that it is a reasonable fee. City of Burlington v. Daque,

505 U.S. 557, 562 (1992). The Court determines that after review of the services

provided, 26.5 hours expended by attorney Shea Fugate are reasonable here. (See

Doc. 32-2, pp. 1-4).

      EAJA fees are “based upon prevailing market rates for the kind and quality of

services furnished,” not to exceed $125 per hour unless the Court determines that an

increase in the cost of living or a special factor justifies a higher fee. 28 U.S.C. §


                                           2
Case 6:19-cv-00399-WWB-NPM Document 35 Filed 11/10/20 Page 3 of 4 PageID 729




2412(d)(2)(A). Thus, determination of the appropriate hourly rate is a two-step

process. The Court first determines the prevailing market rate; then, if the prevailing

rate exceeds $125.00, the Court determines whether to adjust the hourly rate. Meyer

v. Sullivan, 958 F.2d 1029, 1033-34 (11th Cir. 1992). The prevailing market rates

must be determined according to rates customarily charged for similarly complex

litigation and are not limited to rates specifically for social security cases. Watford

v. Heckler, 765 F.2d 1562, 1568 (11th Cir. 1985). Plaintiff requests the hourly rate

of $205.25 for the years 2019 and 2020. (Doc. 32-1, p. 3). The Court finds this hourly

rate appropriate.

      The Court therefore determines an award of $5,439.12 in attorney fees for

26.50 hours of work is reasonable.

      Plaintiff filed an Assignment of EAJA Fees form. (Doc. 32-3). This form

provides, “Plaintiff . . . assign[s] any entitlement that I may have to a fee under the

Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412, to my attorney, Shea A.

Fugate.” (Doc. 32-3, p. 1). Thus, the Court will allow the fees to be paid directly to

counsel if the United States Department of Treasury determines that no federal debt

is owed by Plaintiff.

      Accordingly, it is ORDERED that the Unopposed Motion for Award of

Attorney Fees (Doc. 32) is GRANTED and the Court awards $5,439.12 in

attorney’s fees. These fees may be paid directly to counsel if the United States


                                          3
Case 6:19-cv-00399-WWB-NPM Document 35 Filed 11/10/20 Page 4 of 4 PageID 730




Department of Treasury determines that no federal debt is owed by Plaintiff Patricia

Yolanda Cruz-Fernandez. The Clerk of Court is directed to enter an amended

judgment.

      DONE and ORDERED in Fort Myers, Florida on November 10, 2020.




                                         4
